Citation Nr: 1537845	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain.
 
2.  Entitlement to an evaluation in excess of 10 percent for tendonitis in the right ankle.
 
3.  Entitlement to an evaluation in excess of 10 percent for tendonitis in the left ankle.
 
4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected chronic low back strain and bilateral pes planus with bilateral plantar fasciitis.
 
5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected chronic low back strain and bilateral pes planus with bilateral plantar fasciitis.

6.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with bilateral plantar fasciitis.
REPRESENTATION

Veteran represented by:	David Russotto, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, September 2009, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2012, the Veteran presented personal testimony before the undersigned Veterans Law Judge (VLJ) as to his lumbar spine, right ankle, left ankle, right knee, and left knee claims.  A transcript of the hearing has been associated with the claims file.

In April 2012 and July 2013, the Board remanded the Veteran's lumbar spine, right ankle, left ankle, right knee, and left knee claims. The case has been returned to the Board for further appellate proceedings.

On the Veteran's substantive appeal (VA Form 9) dated August 2014 for his bilateral pes planus claim, he requested a hearing before a VLJ.  However, he thereafter submitted another VA Form 9 wherein he indicated that he does not want a hearing before a VLJ.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following readjudication of the Veteran's claims of entitlement to increased disability ratings for lumbar spine, right ankle, and left ankle disabilities and entitlement to service connection for right and left knee disabilities in a July 2014 supplemental statement of the case (SSOC), VA received correspondence from the Veteran's attorney documenting evidence that was associated with the claims folder prior to issuance of the SSOC.  In particular, the Veteran's attorney noted statements from the Veteran's co-workers and the Veteran's wife documenting the Veteran's low back, ankle, and knee symptomatology.  The Veteran's attorney also noted VA treatment records that were associated with the claims folder following the August 2013 Board remand and a June 2014 private opinion from S.K., DC, indicating the Veteran's right and left knee disabilities are related to his lumbar spine disability and bilateral pes planus with plantar fasciitis.  The Veteran's attorney stated that this evidence was not considered in the July 2014 SSOC, and therefore, these claims must be remanded to the AOJ for review in the first instance.  

In the present case, the Board notes that the June 2014 opinion from S.K., DC and the lay statements noted above were not listed as evidence considered in the July 2014 SSOC, were not otherwise referenced therein, and appear to have been added to VBMS after the SSOC issued.  As this evidence is clearly pertinent to these claims, and as the Veteran has specifically requested that these claims be remanded to the AOJ for consideration of this evidence, the Board will therefore remand these claims to the AOJ.  See 38 C.F.R. § 20.1304 (2015). 

The Board also notes that the Veteran's lumbar spine, right knee, left knee, right ankle, and left ankle claims were remanded in July 2013, in part, for the AOJ to obtain private treatment records from Dr. Gangwish dated after February 2009 and Dr. Teach dated after April 2012.  The Board also directed the AOJ to contact the Veteran in order to confirm whether he received treatment from a Dr. Reedy for his disabilities currently on appeal.  

Pursuant to the July 2013 remand, the Appeals Management Center (AMC) contacted Drs. Gangwish and Teach and requested outstanding treatment records.  However, a review of the record reveals that none of these providers responded either in the negative or with the requested records.  Pertinently, the AMC did not inform the Veteran of the absence of a response with regard to obtaining records dated after April 2012 from Dr. Teach pursuant to 38 C.F.R. § 3.159(e).  As such, the Veteran should be provided with the appropriate notice on remand.  Further, although the AMC notified the Veteran in a November 2013 letter that repeated attempts were made to obtain records from Dr. Gangwish, the Veteran reported in a statement received in July 2014 that Dr. Gangwish relocated.  Notably, there has been no attempt to obtain records from Dr. Gangwish from the updated address. Also, the Veteran noted in an August 2013 statement that he was treated at the VA Medical Center in Memphis, Tennessee by Dr. Reedy from 2002 to 2009.  A review of the VA treatment records obtained following the remand reveals treatment from Dr. Reddy, his Primary Care Physician.  Accordingly, those identified records were obtained.

The Board also observes that the Veteran was last afforded a VA examination in January 2012 as to his service-connected bilateral pes planus and plantar fasciitis.  Pertinently, the evidence of record notes the Veteran's assertion that his pain has since increased in severity.  Specifically, in a March 2013 private treatment record from P.H., DPM, the Veteran complained of bilateral heel pain which had become progressively worse.  He was advised to change his shoe gear, refrain from barefoot walking, and obtain a new pair of custom orthotics.  Based on the evidence indicating a possible worsening of the Veteran's disability since the January 2012 VA examination, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Finally, it is noted that VBMS reflects that the Veteran applied for Vocational Rehabilitation benefits and that a CER (Counseling/Evaluation/Rehabilitation) folder was created.  Enrollment in VA Vocational Rehabilitation and Employment Services may result in the creation of records relevant to Compensation claims. Basic eligibility in VA vocational rehabilitation services requires an initial evaluation to determine whether a vocational goal is feasible.  38 C.F.R. §§ 21.40, 21.50-53. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include obtaining records in the custody of a Federal department or agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. After obtaining proper authorization if necessary, obtain medical records from Dr. Gangwish dated after April 2009 from the updated address provided by the Veteran in the December 2013 statement.    

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2. Take any additional action necessary to obtain outstanding treatment records dated after April 2012 from Dr. Teach.  If the records are not obtained, notify the Veteran and (a) identify the inability to obtain the records; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claims on appeal; and inform the Veteran that he is ultimately responsible for providing the records.  The Veteran must then be given an opportunity to respond.
 
3. Obtain the Veteran's VA CER folder or a copy thereof.  All efforts to obtain these documents must be set forth in the record.

4. Afterwards, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's bilateral pes planus with plantar fasciitis.   

(a) The examiner is asked to address the current nature, severity, and all symptoms of the Veteran's bilateral pes planus with plantar fasciitis. 

In so doing, the examiner is also asked to address the following:

(1) The severity of the disability (e.g., moderate, severe, pronounced) and whether any of the following is present:  Objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; and/or characteristic callosities.

(2) Whether any of the following is present:  Marked pronation; extreme tenderness of plantar surfaces of feet; marked inward displacement and severe spasm of the tendo achillis on manipulation; and/or flatfoot not improved by orthopedic shoes or appliances.

(3)  Whether there are any additional symptoms and/or functional impairment resulting from the service-connected bilateral pes planus with plantar fasciitis.  

5. After completing the development, as well as any other action deemed warranted, readjudicate the Veteran's claims on appeal.  If the benefits sought are denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




